Citation Nr: 1620629	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to March 15, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

Historically, in 1993, the Veteran was granted entitlement to service connection for schizophrenia and awarded a temporary total rating from April 28, 1993 to May 31, 1993, and a 30 percent rating from June 1, 1993.  In the September 2008 rating decision on appeal, the RO increased the Veteran's evaluation for service-connected schizophrenia to 50 percent and denied entitlement to a TDIU.  Thereafter, in July 2010, the RO awarded a 100 percent rating for service-connected schizophrenia, effective March 15, 2010, and deemed the issue of entitlement to a TDIU moot.  The issue on appeal then became entitlement to a TDIU prior to March 15, 2010.

The Board remanded this claim in January 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU prior to March 15, 2010.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In the present case, the Veteran's only service-connected disability is schizophrenia.  As noted above, effective March 15, 2010, the Veteran was awarded a 100 percent disability rating for schizophrenia, which rendered his TDIU claim after that period moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period); cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU claim is not moot where the TDIU rating is potentially available for a disability other than the disability for which the 100 percent rating was in effect).

Prior to March 15, 2010, the Veteran's service-connected schizophrenia was rated as 50 percent disabling.  Thus, the Veteran had one disability rated as less than 60 percent disabling, and there was not sufficient additional disability to bring the combined rating to70 percent or more.  Therefore, prior to March 15, 2010, the Veteran did not satisfy the threshold minimum percentage rating requirements for a TDIU rating under the provisions of 38 C.F.R. § 4.16(a).  

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).

In the present case, there is evidence suggesting that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected schizophrenia prior to March 15, 2010.  See 38 C.F.R. §§ 3.340, 4.16(b).  A January 2008 VA examiner indicated that due to schizophrenia, the Veteran "demonstrates negative symptoms such as avolition which renders him unmotivated and unable to achieve an expected level of social functioning and occupational functioning."  Additionally, the examiner reported that the Veteran's ability to perform routine tasks was compromised.  A March 2009 VA treatment record shows that the Veteran was assigned a Global Assessment of Functioning score of 45 due to impairment of social and occupational functioning.  

Based on these facts, it appears that the Veteran may have been unable to secure or follow a substantially gainful occupation due to his service-connected schizophrenia prior to March 15, 2010.  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU prior to March 15, 2010 is warranted.  38 C.F.R. § 4.16(b).

Additionally, to date, the Veteran has not submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  He should again be asked to submit this form on remand.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Thereafter, forward this case to the Director, Compensation Service for consideration of the assignment of a TDIU prior to March 15, 2010 on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) (2015).  In connection with the referral, the RO/AMC should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.

3. After completion of the above, ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim of entitlement to a TDIU prior to March 15, 2010.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




